              Case 18-16248-MAM         Doc 226     Filed 02/06/20      Page 1 of 6




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov
In re:                                                      Case No. 18-16248-BKC-MAM
CHANCE & ANTHEM, LLC,                                       Chapter 7
            Debtor.
_____________________________________/
     LIMITED OBJECTION TO CHAPTER 7 TRUSTEE’S MOTION TO APPROVE
       SETTLEMENT AND COMPROMISE WITH ADVERSARY DEFENDANTS
         WELLINGTON 3445, LP; ZOKAITES PROPERTIES, LP; OB REAL
            ESTATE 1732, LLC; AND NON-PARTY FRANK ZOKAITES
         COMES NOW Jeffrey M. Siskind (“Movant”) and files this Limited Objection to

Chapter 7 Trustee’s Motion to Approve Settlement And Compromise With Adversary

Defendants Wellington 3445, LP; Zokaites Properties, LP; OB Real Estate 1732, LLC; and Non-

Party Frank Zokaites (the “Motion”), and states:

         1.    On January 22, 2020, Movant received a copy of the Chapter 7 Trustee’s Motion,

and hereby timely objects in part within the 21-day negative notice period.

         2.    First and foremost, Movant objects to the statement in paragraph no. 3 which

alleges that Robert C. Furr (“Furr”) was “duly appointed” when in fact this was not the case.

         3.    Instead, Furr somehow became involved with this case in a deceptive manner by

avoiding the customary random assignment process.

         4.    Furr’s filed a complaint in this adversary case which resulted in the proposed

settlement(s) for which Furr seeks Court approval, which was incredibly deceptive and

dishonest.

         5.    In its complaint, Furr alleged that undersigned counsel manipulated the Debtor for

his own benefit. Despite receiving evidence of each and every related financial record without

objection, Furr incredibly maintained that financial transactions were concealed. Furr also made
               Case 18-16248-MAM         Doc 226     Filed 02/06/20      Page 2 of 6




numerous scandalous allegations which he knew to be untrue but which were a useful means to

intimidate the adversary defendants.

          6.   Although the proposed settlement(s) appear to be the result of these adversary

defendants weighing the likely cost of continued litigation against the value of closure, Furr’s

scandalous but baseless allegations no doubt affected their calculus.

       7.      The terms of the proposed settlement(s) also reveal the breadth of the Trustee’s

disingenuous (and as a result, largely unsuccessful) efforts; upon information and belief, an

initial $600,000 demand was settled within hours for $21,000, or a mere 3.5%.

       8.      A seasoned bankruptcy attorney once informed me that some Chapter 7 Trustees

are adept at the art of “legalized extortion,” referring to Chapter 7 Trustees who knowingly bring

unwinnable adversary complaints (unwinnable if they were actually litigated).

       9.      Although there can by definition no such thing, that comment addresses the

ability of a dishonest trustee to advance claims known to be unwinnable but which might be

settled because of (1) costs attendant to mounting a defense, and (2) the assumption that a

Chapter 7 Trustee is cloaked with some significant level of authority.

       10.     Unsophisticated defending parties are intimidated by a Chapter 7 Trustee’s title,

inasmuch as the term “Trustee” infers enforcement powers akin to those possessed by the Office

of the U.S. Trustee. However, as the Honorable Paul Hyman once reminded me, a Chapter 7

Trustee is nothing other than an attorney entrusted with representation of various creditors.

       11.     However, the term “Trustee” as applied to a Chapter 7 Trustee does have special

significance because of the duties imposed upon a Chapter 7 Trustee; duties as opposed to

powers.

       12.     The term “fraudulent transfer” is equally non-representative because its meaning
              Case 18-16248-MAM          Doc 226     Filed 02/06/20     Page 3 of 6




is routinely misinterpreted. While fraud is understood to be wrongful intended actions, many

Debtor transfers labelled ‘fraudulent’ are transfers which have fraud terminology imputed, as

when a company expends money which results in its inability to continue to transact business.

       13.     In this bankruptcy, although Furr has alleged that numerous fraudulent transfers

were made by the Debtor, the Debtor always had available funds when transfers which Furr

alleged were fraudulent were made, thus defeating Furr’s claims and revealing the disingenuous

and corrupt nature of those claims.

       14.     Stated otherwise, Furr filed numerous adversary complaints although he knew

that the claims on which they were based were frivolous. Unknown is just what Furr or his

counsel said to various adversary defendants to entice them to settle said frivolous claims. It

may have been a statement as blunt as that which Jesus Suarez made to me after my deposition;

“Just give us money and we will go away.” It is likely that more adept misrepresentations may

have been intentionally employed, as when Suarez falsely alleged that counsel admitted to

misusing trust account funds during the Debtor’s Rule 341 Meeting of Creditors – something

disproved by the transcript of the proceedings – or many initial but subsequently eliminated

scandalous accusations made with corrupt intent in another adversary complaint.

       15.     Settlement funds first pay trustee fees and administrative creditors (usually

consisting of professionals hired by the trustee). In non-asset cases, although creditors are forced

to depend upon a Chapter 7 Trustee which they believe is working I their best interests, very

little if any proceeds will find their way to creditors. A dishonest and corrupt Chapter 7 Trustee

may assess a bankruptcy case as merely an opportunity to obtain fees instead of fulfilling its

mission of actually working on behalf of creditors, and ignoring its ethical obligations.

       16.     This unethical approach disserves the basic social purpose of business bankruptcy
              Case 18-16248-MAM           Doc 226     Filed 02/06/20      Page 4 of 6




which is to provide a backstop for entrepreneurs whose efforts are unsuccessful, apportioning

losses across society in order to foster entrepreneurism essential to our Nation’s economic

advancement.

        17.    A dishonest and corrupt Chapter 7 Trustee improperly substitutes its own ends

when it is able to wrongfully derive settlements from adversary defendants by advancing

frivolous unwinnable claims. Moreover, an ‘externality’ is introduced which unfairly imposes

the financial burdens meant to be apportioned more generally to those unsuspecting adversary

defendants specifically targeted by the Chapter 7 Trustee.

       18.     For these reasons adversary defendants should be apprised that the term “Trustee”

is appropriate because a trustee is entrusted to resist the temptation to abuse the system for his or

her own pecuniary advantage, and that this duty is breached when a Chapter 7 Trustee attempts

to line its pockets by bringing frivolous unwinnable adversary complaints to obtain settlements

from defendants who desire to ward off litigation expenses.

       19.     The dishonest and corrupt Chapter 7 Trustee presents an interesting conundrum

because bankruptcy courts must rely upon them to help facilitate the forward movement of

significant caseloads while constrained by limited resources. A Chapter 7 Trustee’s role is

therefore crucial to efficient and fair judicial process. Correspondingly, dishonesty as evidenced

by a Chapter 7 trustee’s filing of frivolous unwinnable adversary complaints must be addressed.

       20.     In this case and its related adversary complaints, Furr breached his ethical duties

by (1) wrongfully acquiring the case, (2) advancing numerous scandalous, false and misleading

allegations and (3) bringing several frivolous unwinnable adversary actions.

       21.      As a consequence, Furr should be required to disgorge all compensation which he
             Case 18-16248-MAM          Doc 226      Filed 02/06/20        Page 5 of 6




would otherwise derive from his adversary actions, which funds should either be refunded to the

various adversary defendants or distributed in full among the creditors.

         Dated this 6th day of February, 2020.

                              S I S K I N D L E G A L, P L L C

                               _______/s/ Jeffrey M. Siskind_______
                               Jeffrey M. Siskind, Esq. FBN 138746

                          1629 K Street, Ste. 300, NW Washington, DC 20006
                      113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                        3465 Santa Barbara Drive Wellington, Florida 33414

                                   TELEPHONE (561) 791-9565
                                   FACSIMILE (561) 791-9581
                                   Email: jeffsiskind@msn.com




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
 February 6, 2020 upon all creditors and parties in interest registered to receive electronic
 notification on this case via the Court’s Case Management/Electronic Case Filing System
 and/or email as reflected on the Service List below.

                               _______/s/ Jeffrey M. Siskind_______
                               Jeffrey M. Siskind, Esq. FBN 138746
            Case 18-16248-MAM          Doc 226       Filed 02/06/20   Page 6 of 6




SERVICE LIST:

  •   Julie Feigeles    jf@womenatlawfl.com, way@womenatlawfl.com
  •   Robert C Furr     danderson@furrcohen.com, rcf@trustesolutions.net
  •   John H Genovese       jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
      law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
  •   Barry P Gruher      bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-
      law.com;cesser@gjb-law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com
  •   Samantha T Haimo       sth@womenatlawfl.com, way@swlawyers.law
  •   Philip B Harris     philip@philipbharris.com
  •   Steven S Newburgh       snewburgh@mclaughlinstern.com,
      ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com
  •   Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
  •   David A Ray       dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com
  •   Jeffrey M Siskind     jeffsiskind@msn.com, jmsesq500@gmail.com
  •   Jesus M Suarez      jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-
      law.com;jzamora@gjb-law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com
  •   Stuart A Young      syoung@ybplaw.com

      Alan Barbee
      GlassRatner Advisory & Capital Group
      1400 Centrepark Blvd #860
      West Palm Beach, FL 33401

      Robert Grossbart
      Grossbart, Portney & Rosenberg
      One N. Charles Street.
      Suite 1214
      Baltimore, MD 21201

      Richard P. Zaretsky
      1615 Forum Pl #3-A
      West Palm Beach, FL 33401

      Frank R. Zokaites
      375 Golfside Drive
      Wexford, PA 15090
